EXHIBIT Employment Agreement PureSafe Water Systems, Inc. Agreement made as of January 1, 2010, by and between Leslie Kessler of Jericho, New York (“Executive”) and PureSafe Water Systems, Inc. (the “Company”). PREAMBLE The Board of Directors of the Company recognizes Executive's previous and potential contribution to the growth and success of the Company and desires to assure the Company of Executive's employment in an executive capacity as Chief Executive Officer and to compensate her therefore. Executive wants to be employed by the Company and to commit herself to serve the Company on the terms herein provided. NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements of the parties, the parties agree as follows: 1. General Definitions. “Benefits” shall mean all the fringe benefits approved by the Board from time to time and established by the Company for the benefit of Executives generally and/or for key Executives of the Company as a class, including, but not limited to, regular holidays, vacations, absences resulting from illness or accident, health insurance, disability and medical plans (including dental and prescription drug), group life insurance, and pension, profit-sharing and stock bonus plans or their equivalent. “Board” shall mean the Board of Directors of the Company, together with an executive committee thereof (if any), as same shall be constituted from time to time. “Chairman” shall mean the individual designated by the Board from time to time as its chairman. “Change of Control” shall mean the occurrence of one or more of the following three events: (i)After the effective date of this Agreement, any person becomes a beneficial owner (as such term is defined in Rule 13d- 3 promulgated under the Securities Exchange Act of 1934) directly or indirectly of securities representing 33% or more of the total number of votes that may be cast for the election of directors of the Company; (ii)Within two years after a merger, consolidation, liquidation or sale of assets involving the Company, or a contested election of a Company director, or any combination of the foregoing, the individuals who were directors of the Company immediately prior thereto shall cease to constitute a majority of the Board; or (iii)Within two years after a tender offer or exchange offer for voting securities of the Company, the individuals who were directors of the Company immediately prior thereto shall cease to constitute a majority of the Board. Notwithstanding anything to the contrary in this Agreement, Executive acknowledges that the Company is seeking to raise capital from investors which would result in such investors acquiring a significant interest in the Company. Provided that Executive consents in writing to the infusion of capital to the Company in exchange for a significant equity interest in the Company, no Change in Control shall be deemed to have occurred. -1 - “Chief Executive Officer” shall mean the individual having responsibility to the Board for direction and management of the executive and operational affairs of the
